Name: Commission Regulation (EEC) No 435/87 of 12 February 1987 setting the indicative ceiling for imports of new potatoes for 1987 and amending Regulation (EEC) No 624/86
 Type: Regulation
 Subject Matter: trade policy;  plant product;  Europe;  trade;  international trade
 Date Published: nan

 13 . 2. 87 Official Journal of the European Communities No L 43/19 COMMISSION REGULATION (EEC) No 435/87 of 12 February 1987 setting the indicative ceiling for imports of new potatoes for 1987 and amending Regulation (EEC) No 624/86 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 83 thereof, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary trade mechanism ('), amended by Regulation (EEC) No 2297/86 (2), and in particular Article 7 ( 1 ) thereof, Whereas Article 83 of the Act of Accession provides for a forward estimate of production and consumption of new potatoes in the Community as constituted on 31 December 1985 to be drawn up at the start of each marketing year ; whereas a special estimate must be drawn up for the period from 1 January 1987 to the beginning of the 1987/1988 marketing year ; whereas these estimates lead to the conclusion that a new indicative ceiling should be fixed ; Whereas general rules for the application of the supple ­ mentary trade mechanism were laid down by Council Regulation (EEC) No 569/86 and certain detailed rules for its application were specified in Commission Regulation (EEC) No 574/86 (3), as last amended by Regulation (EEC) No 3866/86 (4) ; Whereas Commission Regulation (EEC) No 624/86 (*) laid down certain detailed rules for applying the supple ­ mentary trade mechanism to new potatoes ; whereas it should be amended in order to take account among other things of the fact that the indicative ceiling for imports is fixed annually ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 The indicative ceiling for imports into Community as constituted on 31 December 1985 of new potatoes from Spain falling under subheding 07.01 A II of the Common Customs Tariff shall for the period 1 January to 30 June 1987 be 88 000 tonnes. Article 2 The second sentence of Article 2 ( 1 ) of Regulation (EEC) No 624/86 is replaced by the following : 'However the period of validity of the licences shall expire not later than 30 June of each year for which an indicative ceiling for imports has been fixed.' Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 February 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 55, 1 . 3 . 1986, p. 106. (2) OJ No L 201 , 24. 7. 1986, p. 3 . (3 OJ No L 57, 1 . 3 . 1986, p. 1 . (4) OJ No L 359, 19 . 12. 1986, p . 33 . 0 OJ No L 60, 1 . 3 . 1986, p. 1 .